Citation Nr: 0934603	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision reopened and denied a claim 
for service connection for right knee disorder.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in May 2009.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

The Board notes that the October 2005 rating decision 
currently on appeal had characterized the Veteran's claim as 
an application to reopen a previously denied claim, as 
opposed to a new claim for service connection.  In doing so, 
the RO indicated that the Veteran was originally denied 
service connection for a right knee disorder in a September 
1977 rating decision of which he was notified in November 
2007.  The Board notes that the claim folder contains a 
September 1977 deferred rating decision.  However, it appears 
that the only pending claims at that time were for service 
connection for headaches and nervousness.  Moreover, a 
deferred rating decision is not a final adjudication of an 
issue.  Rather, it indicates that a decision is being 
deferred until additional development is completed.  The 
Board observes that the Veteran did later file a claim for 
service connection for a right knee disorder in April 1981; 
however, there is no indication that the claim was ever 
adjudicated.  Therefore, the Board will characterize issue 
currently on appeal as a claim for entitlement to service 
connection for a right knee disorder, as opposed to an 
application to reopen a previously denied claim.

In July 2009, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge at the Chicago, 
Illinois RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a right knee disorder.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The Board notes that the Veteran indicated at the July 2009 
videoconference hearing that he received VA medical treatment 
for his right knee in 1974 or 1975.  It does not appear that 
the claims folder contains records of this VA medical 
treatment.  Additionally, the Veteran indicated at this 
hearing that he would be submitting a copy of a July 2009 
magnetic resonance imaging (MRI) report from Lakeside VA 
Medical Center (VAMC).  As of yet, the Board has not received 
such a report.  VA has an obligation under the Veterans 
Claims Assistance Act of 2000 (VCAA) to associate all 
relevant records in VA's possession with the claims file of a 
Veteran. 38 C.F.R. § 3.159 (2008).  Therefore, the Board 
finds that this issue must be remanded in order to attempt to 
locate any outstanding VA treatment records. 

In addition, the Board notes that the Veteran was afforded a 
VA examination in August 2005.  The examiner based his 
opinion on the fact that the Veteran had a right knee 
disorder that preexisted service and discussed the issue of 
aggravation rather than direct causation.  However, the 
Veteran's August 1971 enlistment examination indicates that 
his lower extremities were normal, and there was no other 
indication that he had a right knee disorder at that time.  
As such, the presumption of soundness would apply.  The 
Veteran did subsequently make contemporaneous statements in 
service that he injured his knees three years earlier while 
playing football and had occasional pain since that time, yet 
at his July 2009 hearing, he denied having an injury prior to 
his military service.  

On remand, the RO should readjudicate whether the presumption 
of soundness can be rebutted in this case under the standard 
in the law as interpreted by VA General Counsel and in Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003). 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
right knee disorder.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for VA medical records 
dated in 1974 and 1975 as well as any 
recent VA medical records, such as the 
July 2009 MRI report referenced in the 
July 2009 hearing transcript.  

2.  The RO should consider the 
Veteran's testimony at the July 2009 
hearing and its credibility and  
readjudicate whether the presumption of 
soundness can be rebutted in this case 
under the standard in the law as 
interpreted by VA General Counsel and 
in Wagner v. Principi, 370 F.3d 1089, 
1094-1096 (Fed. Cir. 2004) (indicating 
that, in cases where the presumption of 
soundness cannot be rebutted, the 
effect is that claims for service 
connection based on aggravation are 
converted into claims for service 
connection based on service 
incurrence). VAOPGCPREC 3-03 (July 16, 
2003).  Whether the presumption of 
soundness can be rebutted is a legal 
question to be resolved by the 
adjudicator, although the RO should 
consider all relevant medical and other 
evidence as it pertains to this 
question.  

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs.  Further 
development may include affording the 
Veteran another VA examination and/or 
obtaining an additional medical 
opinion.  Such an examination may be 
necessary if the RO determines that the 
presumption of soundness cannot be 
rebutted and there is no adequate 
medical opinion addressing direct 
service connection.

3.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

